Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 07 September 2022.

The application has been amended as follows:
In the Claims: The claims are amended as follows in this complete listing of claims:
Claim 1 (Currently Amended).  A vertical axis wind turbine having a vertical rotor apparatus, 
wherein a shaft of the vertical rotor apparatus rotates in response to wind, 
wherein the shaft is configured to transfer mechanical energy from the vertical rotor apparatus to a generator, and 
wherein the vertical rotor apparatus comprises: 
a rotor having an axis of rotor rotation defined by the shaft; 
a plurality of rotor blades longitudinally aligned in parallel with the shaft, each rotor blade defining an axis of blade rotation, wherein each rotor blade is attached to the shaft by an upper strut attached to an upper end of the rotor blade through an upper attachment point and a lower strut attached to a lower end of the rotor blade through [[an]] a lower attachment point, the upper and lower attachments points defining 
a sensor to determine whether any of the rotor blades are within rotor azimuthal angles of the blade stall regions, wherein the sensor comprises: 
a fluid vane configured to indicate wind direction;
contact wires connected to the fluid vane and displaced with rotation thereof, the contact wires defining blade stall regions as a function of the wind direction; and
a contact sensor mounted proximally to the shaft and moving through azimuthal angles therewith, the contact sensor generating a signal in response to contacting the contact wires; 
a controller to provide blade pitch information for the blade stall regions; and
an actuator mechanically coupled to each of the rotor blades to alter blade pitch about the respective axis of rotor blade rotation in accordance with the blade pitch information so as to avoid blade stall for all rotor azimuthal angles.

Claims 2-4 (Canceled).  

Claim 5 (Currently Amended).  The vertical axis wind turbine of claim 1, wherein the contact sensor is mounted on the upper struts.

Claim 6 (Currently Amended).  The vertical axis wind turbine of claim 5, wherein the actuator is mounted on the upper struts.

Claim 7 (Previously Presented).  The vertical axis wind turbine of claim 1, wherein the sensor further comprises a rotary encoder.

Claim 8 (Previously Presented).  The vertical axis wind turbine of claim 7, further comprising a photovoltaic power source to provide power to the rotary encoder.

Claim 9 (Canceled).  

Claim 10 (Currently Amended).  The vertical axis wind turbine of claim [[1]] 21, wherein the blade pitch profile is constant at a predetermined blade pitch for all azimuthal angles.

Claim 11 (Canceled).  

Claim 12 (Currently Amended).  The vertical axis wind turbine of claim [[1]] 21, wherein the blade pitch profile is a sinusoid.

Claim 13 (Currently Amended).  The vertical axis wind turbine of claim 1, wherein the actuator is internal to each of the rotor blades and rotates the corresponding blade about the respective axis of rotor blade rotation.

Claims 14-20 (Canceled).

Claim 21 (New).  The vertical axis wind turbine of claim 1, wherein the blade pitch information includes a blade pitch profile that defines a pitch angle as a function of azimuthal angle of rotor rotation. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The nearest prior art is considered to be LeBlanc (“Overview and Design of Pitch VAWT: Vertical Axis Wind Turbine with Active Variable Pitch for Experimental and Numerical Comparison”), as applied in the Non-Final Rejection dated 10 July 2020 in Application 16/364790.
Regarding claim 1, LeBlanc discloses:
A vertical axis wind turbine having a vertical rotor apparatus, wherein a shaft of the vertical rotor apparatus rotates in response to wind (p.6, first full ¶, “wind tunnel”), wherein the shaft is configured to transfer mechanical energy from the vertical rotor apparatus to a generator (p.5 ¶D: “A torque transducer and rotary encoder are inserted into the driveline between the main bearing housing and the generator.” Also, the wind turbine is a model of a full scale wind turbine for power capture, as noted in p.1 ¶1 “power levels” and p.2 ¶1, “power production” and no instrumentation unique to the model, i.e. that would not  be found in a full scale turbine, is cited below.), and wherein the vertical rotor apparatus comprises:
a rotor having an axis of rotor rotation defined by the shaft (central shaft in Fig 5)  defining an axis of rotor rotation;
a plurality of rotor blades (left and right in Fig 5, see also p.4 §C, p.2 §B)  longitudinally aligned in parallel with the shaft, each rotor blade defining an axis of blade rotation (p.4-5 §C), wherein each rotor blade is attached to the shaft by an upper strut attached to an upper end of the rotor blade through an upper attachment point and a lower strut attached to a lower end of the rotor blade (see Fig 5) through a lower attachment point, the upper and lower attachments points defining an axis of rotor blade rotation (see Fig 4);
a sensor (encoder monitors azimuth position, p.5 §D) to determine whether any of the rotor blades are within rotor azimuthal angles of the blade stall regions, …
a controller (p.5 §D “blade pitch controller”) to provide blade pitch information for the blade stall regions (at all points, including stall regions); and
an actuator (see Fig 4, p.2 ¶1 “Active pitch VAWTs control the blade angle based upon a defined pitch schedule as a function of azimuth position relative to the wind direction”) mechanically coupled to each of the rotor blades to alter blade pitch about the respective axis of rotor blade rotation in accordance with the blade pitch information so as to avoid blade stall for all rotor azimuthal angles (p.1 §1, “maximizing power capture”).
LeBlanc does not disclose:
wherein the sensor comprises:
a fluid vane configured to indicate wind direction;
contact wires connected to the fluid vane and displaced with rotation thereof, the contact wires defining blade stall regions as a function of the wind direction; and
a contact sensor mounted proximally to the shaft and moving through azimuthal angles therewith, the contact sensor generating a signal in response to contacting the contact wires;
In order to be in condition for allowance, a terminal disclaimer was required to overcome an obviousness type double patenting rejection. The table below compares the instant claims to the patented claims in US 10,927,810 and US 11,236,725.
Instant 17/557187
Granted US 11,236,725
1. [1]A vertical axis wind turbine having a vertical rotor apparatus,


wherein a shaft of the vertical rotor apparatus rotates in response to wind,




wherein the shaft is configured to transfer mechanical energy from the vertical rotor apparatus to a generator, and

wherein the vertical rotor apparatus comprises:

the shaft defining an axis of rotor rotation;

a plurality of rotor blades longitudinally aligned in parallel with the shaft, each rotor blade defining an axis of blade rotation, [2]wherein each rotor blade is attached to the shaft by an upper strut attached to an upper end of the rotor blade and a lower strut attached to a lower end of the rotor blade through an attachment point serving as an axis of rotor blade rotation;

a sensor to determine whether any of the rotor blades are within rotor azimuthal angles of blade stall regions, wherein the sensor comprises:

a fluid vane configured to indicate wind direction;

contact wires connected to the fluid vane and displaced with rotation thereof, the contact wires defining blade stall regions as a function of the wind direction; and


a contact sensor mounted proximally to the shaft and moving through azimuthal angles therewith, the contact sensor generating a signal in response to contacting the contact wires;

a controller to provide blade pitch information for the blade stall regions; and

an actuator mechanically coupled to each of the rotor blades to alter blade pitch about the axis of rotor blade rotation in accordance with the blade pitch information so as to avoid blade stall for all rotor azimuthal angles.
1. A power generation device, comprising:


a generator connected to a shaft of a vertical rotor apparatus,

[1] wherein the vertical rotor apparatus rotates in response to wind,

wherein the shaft is configured to transfer 
mechanical energy from the vertical rotor apparatus to the generator, and 

wherein the vertical rotor apparatus comprises:

the shaft defining an axis of rotor rotation; 

a plurality of rotor blades longitudinally aligned in parallel with the shaft, each rotor blade defining an axis of blade rotation;







a sensor to determine whether any of the rotor blades are within rotor azimuthal angles of blade stall regions, wherein the sensor comprises:

a fluid vane configured to indicate wind direction;

contact wires connected to the fluid vane and displaced with rotation thereof, the contact wires defining the blade stall regions as a function of the wind direction; and

a contact sensor mounted proximally to the shaft and moving through azimuthal angles therewith, the contact sensor generating a signal in response to contacting the contact wires;

a controller to provide blade pitch information for blade stall regions; and 


an actuator mechanically coupled to each of the rotor blades to alter blade pitch about the axis of blade rotation in accordance with the blade pitch information so as to avoid blade stall for all rotor azimuthal angles.


[1] is implied by a vertical rotor apparatus that rotates in response to wind.
[2] is taught by Wallach (US 8,410,622)
Instant 17/557187
Granted US 10,927,810
1. [1]A vertical axis wind turbine having a vertical rotor apparatus,


wherein [2] a shaft of the vertical rotor apparatus rotates in response to [3]wind,




[4]wherein the shaft is configured to transfer mechanical energy from the vertical rotor apparatus to a generator, and

wherein the vertical rotor apparatus comprises:

the shaft defining an axis of rotor rotation;

a plurality of rotor blades longitudinally aligned in parallel with the shaft, each rotor blade defining an axis of blade rotation, [5]wherein each rotor blade is attached to the shaft by an upper strut attached to an upper end of the rotor blade and a lower strut attached to a lower end of the rotor blade through an attachment point serving as an axis of rotor blade rotation;

a sensor to determine whether any of the rotor blades are within rotor azimuthal angles of blade stall regions, wherein the sensor comprises:

a fluid vane configured to indicate wind direction;

contact wires connected to the fluid vane and displaced with rotation thereof, the contact wires defining blade stall regions as a function of the wind direction; and


a contact sensor mounted proximally to the shaft and moving through azimuthal angles therewith, the contact sensor generating a signal in response to contacting the contact wires;

a controller to provide blade pitch information for the blade stall regions; and

an actuator mechanically coupled to each of the rotor blades to alter blade pitch about the axis of rotor blade rotation in accordance with the blade pitch information so as to avoid blade stall for all rotor azimuthal angles.
1. 
A vertical rotor apparatus 


that rotates in response to [3]a moving fluid comprising:












[2]a shaft defining an axis of rotor rotation;
a plurality of rotor blades longitudinally aligned in parallel with the shaft, each rotor blade defining an axis of blade rotation;







a sensor to determine whether any of the rotor blades are within rotor azimuthal angles of blade stall regions, wherein the sensor comprises:

a fluid vane configured to indicate fluid direction;

contact wires connected to the fluid vane and displaced with rotation thereof, the contact wires defining the blade stall regions as a function of fluid direction; and

a contact sensor mounted proximally to the shaft and moving through azimuthal angles therewith, the contact sensor generating a signal in response to contacting the contact wires;

a controller to provide blade pitch information for blade stall regions; and


an actuator mechanically coupled to each of the rotor blades to alter blade pitch about the axis of blade rotation in accordance with the blade pitch information so as to avoid blade stall for all rotor azimuthal angles.


[2], [3], and [5] are taught by Wallach (US 8,410,622)

    PNG
    media_image1.png
    664
    431
    media_image1.png
    Greyscale
Wallach

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745